

	

		II

		109th CONGRESS

		1st Session

		S. 2152

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mr. Enzi introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To promote simplification and fairness in the

		  administration and collection of sales and use taxes.

	

	

		1.Short titleThis Act may be cited as the

			 Sales Tax Fairness and Simplification

			 Act.

		2.Consent of

			 CongressThe Congress consents

			 to the Streamlined Sales and Use Tax Agreement.

		3.Sense of the

			 Congress

			(a)Sales and use

			 tax systemIt is the sense of

			 the Congress that the sales and use tax system established by the Streamlined

			 Sales and Use Tax Agreement, to the extent that it meets the minimum

			 simplification requirements of section 6, provides sufficient simplification

			 and uniformity to warrant Federal authorization to Member States that are

			 parties to the Agreement to require remote sellers, subject to the conditions

			 provided in this Act, to collect and remit the sales and use taxes of such

			 Member States and of local taxing jurisdictions of such Member States.

			(b)PurposeThe purpose of this Act is to—

				(1)effectuate the limited authority granted to

			 Member States under the Streamlined Sales and Use Tax Agreement; and

				(2)not grant additional authority unrelated to

			 the accomplishment of the purpose described in paragraph (1).

				4.Authorization to

			 require collection of sales and use taxes

			(a)Grant of

			 authority

				(1)In

			 generalEach Member State under the Streamlined Sales and Use Tax

			 Agreement is authorized, subject to the requirements of this section, to

			 require all sellers not qualifying for the small business exception provided

			 under subsection (d) to collect and remit sales and use taxes with respect to

			 remote sales sourced to that Member State under the Agreement.

				(2)Requirements

			 for authorityThe authorization provided under paragraph (1)

			 shall be granted once all of the following have occurred:

					(A)10 States

			 comprising at least 20 percent of the total population of all States imposing a

			 sales tax, as determined by the 2000 Federal census, have petitioned for

			 membership and have become Member States under the Agreement.

					(B)The following

			 necessary operational aspects of the Agreement have been implemented by the

			 Governing Board:

						(i)Provider and

			 system certification.

						(ii)Setting of

			 monetary allowance by contract with providers.

						(iii)Implementation

			 of an on-line multistate registration system.

						(iv)Adoption of a

			 standard form for claiming exemptions electronically.

						(v)Establishment of

			 advisory councils.

						(vi)Promulgation of

			 rules and procedures for dispute resolution.

						(vii)Promulgation of

			 rules and procedures for audits.

						(viii)Provisions for

			 funding and staffing the Governing Board.

						(C)Each Member State

			 has met the requirements to provide and maintain the databases and the

			 taxability matrix described in the Agreement, pursuant to requirements of the

			 Governing Board.

					(3)Limitation of

			 authorityThe authorization provided under paragraph (1)—

					(A)shall be granted

			 notwithstanding any other provision of law; and

					(B)is dependent upon

			 the Agreement, as amended, meeting the minimum simplification requirements of

			 section 6.

					(b)Termination of

			 authority

				(1)In

			 generalThe authorization provided under subsection (a) shall

			 terminate for all States if—

					(A)the requirements

			 contained in subsection (a) cease to be satisfied; or

					(B)any amendment

			 adopted to the Agreement after the date of enactment of this Act is not within

			 the scope of the administration of sales and use taxes or taxes on

			 telecommunications services by the Member States.

					(2)Loss of Member

			 State statusThe authorization provided under subsection (a)

			 shall terminate for a Member State, if such Member State no longer meets the

			 requirements for Member State status under the terms of the Agreement.

				(c)Determination

			 of status

				(1)In

			 generalThe Governing Board shall determine if Member States are

			 in compliance with the requirements of subsections (a) and (b).

				(2)Compliance

			 determinationUpon the determination of the Governing Board that

			 all the requirements of subsection (a) have been satisfied, the authority of

			 each Member State to require a seller to collect and remit sales and use taxes

			 shall commence on the first day of a calendar quarter at least 6 months after

			 the date the Governing Board makes its determination.

				(d)Small business

			 exceptionNo seller shall be subject to a requirement of any

			 State to collect and remit sales and use taxes with respect to a remote sale

			 if—

				(1)the seller and

			 its affiliates collectively had gross remote taxable sales nationwide of less

			 than $5,000,000 in the calendar year preceding the date of such sale; or

				(2)the seller and

			 its affiliates collectively meet the $5,000,000 threshold of this subsection

			 but the seller has less than $100,000 in gross remote taxable sales

			 nationwide.

				5.Determinations

			 by Governing Board and judicial review of such determinations

			(a)PetitionAt

			 any time after the Governing Board has made the determination required under

			 section 4(c)(2), any person who may be affected by the Agreement may petition

			 the Governing Board for a determination on any issue relating to the

			 implementation of the Agreement.

			(b)Review in court

			 of Federal claimsAny person who submits a petition under

			 subsection (a) may bring an action against the Governing Board in the United

			 States Court of Federal Claims for judicial review of the action of the

			 Governing Board on that petition if—

				(1)the petition

			 relates to an issue of whether—

					(A)a Member State

			 has satisfied or continues to satisfy the requirements for Member State status

			 under the Agreement;

					(B)the Governing

			 Board has performed a nondiscretionary duty of the Governing Board under the

			 Agreement;

					(C)the Agreement

			 continues to satisfy the minimum simplification requirements set forth in

			 section 6; or

					(D)any other

			 requirement of section 4 has been satisfied; and

					(2)the petition is

			 denied by the Governing Board in whole or in part with respect to that issue,

			 or the Governing Board fails to act on the petition with respect to that issue

			 not later than 6 months after the date on which the petition is

			 submitted.

				(c)Timing of

			 action for reviewAn action for review under this section shall

			 be initiated not later than 60 days after the denial of the petition by the

			 Governing Board, or, if the Governing Board failed to act on the petition, not

			 later than 60 days after the end of the 6-month period beginning on the day

			 after the date on which the petition was submitted.

			(d)Standard of

			 review

				(1)In

			 generalIn any action for review under this section, the court

			 shall set aside the actions, findings, and conclusions of the Governing Board

			 found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

			 accordance with law.

				(2)RemandIf

			 the court sets aside any action, finding, or conclusion of the Governing Board

			 under paragraph (1), the court shall remand the case to the Governing Board for

			 further action consistent with the decision of the court.

				(e)Jurisdiction

				(1)GenerallyChapter

			 91 of title 28, United States Code, is amended by adding at the end the

			 following:

					

						1510.Jurisdiction

				regarding the Streamlined Sales and Use Tax AgreementThe United States Court of Federal Claims

				shall have exclusive jurisdiction over actions for judicial review of

				determinations of the Governing Board of the Streamlined Sales and Use Tax

				Agreement under the terms and conditions provided in section 5 of the

				Sales Tax Fairness and Simplification

				Act.

						.

				(2)Conforming

			 amendment to table of sectionsThe table of sections at the

			 beginning of chapter 91 of title 28, United States Code, is amended by adding

			 at the end the following new item:

					

						

							1510. Jurisdiction regarding the

				streamlined sales and use tax

				agreement.

						

						.

				6.Minimum

			 simplification requirements

			(a)In

			 generalThe minimum

			 simplification requirements for the Agreement, which shall relate to the

			 conduct of Member States under the Agreement and to the administration and

			 supervision of such conduct, are as follows:

				(1)A centralized,

			 one-stop, multistate registration system that a seller may elect to use to

			 register with the Member States, provided a seller may also elect to register

			 directly with a Member State, and further provided that privacy and

			 confidentiality controls shall be placed on the multistate registration system

			 so that it may not be used for any purpose other than the administration of

			 sales and use taxes. Furthermore, no taxing authority within a Member State or

			 a Member State that has withdrawn or been expelled from the Agreement may use

			 registration with the centralized registration system for the purpose of, or as

			 a factor in determining, whether a seller has a nexus with that Member State

			 for any tax at any time.

				(2)Uniform

			 definitions of products and product-based exemptions from which a Member State

			 may choose its individual tax base, provided, however, that all local

			 jurisdictions in that Member State shall have a common tax base identical to

			 the State tax base of that Member State. A Member State may enact other

			 product-based exemptions without restriction if the Agreement does not have a

			 definition for the product or for a term that includes the product. A Member

			 State shall relax the good faith requirement for acceptance of exemption

			 certificates in accordance with section 317 of the Agreement, as amended

			 through the date of enactment of this Act.

				(3)Uniform rules for

			 sourcing and attributing transactions to particular taxing

			 jurisdictions.

				(4)Uniform

			 procedures for the certification of service providers and software on which a

			 seller may elect to rely in order to determine Member State sales and use tax

			 rates and taxability.

				(5)Uniform rules for

			 bad debts and rounding.

				(6)Uniform

			 requirements for tax returns and remittances.

				(7)Consistent

			 electronic filing and remittance methods.

				(8)Single,

			 State-level administration of all Member State and local sales and use taxes,

			 including a requirement for a State-level filing of tax returns in each Member

			 State.

				(9)A single sales

			 and use tax rate per taxing jurisdiction, except that a State may impose a

			 single additional rate, which may be zero, on food, food ingredients, and

			 drugs, provided that this limitation does not apply to the items identified in

			 section 308 C of the Agreement, as amended through the date of enactment of

			 this Act.

				(10)A Member State

			 shall eliminate caps and thresholds on the application of sales and use tax

			 rates and exemptions based on value, provided that this limitation does not

			 apply to the items identified in section 308 C of the Agreement, as amended

			 through the date of enactment of this Act.

				(11)A provision

			 requiring each Member State to complete a taxability matrix, as adopted by the

			 Governing Board. The matrix shall include information regarding terms defined

			 by the Agreement in the Library of Definitions. The matrix shall also include,

			 pursuant to the requirements of the Governing Board, information on use,

			 entity, and product based exemptions.

				(12)A provision

			 requiring that each Member State relieves a seller or service provider from

			 liability to that Member State and local jurisdiction for collection of the

			 incorrect amount of sales or use tax, and relieves the purchaser from penalties

			 stemming from such liability, provided that collection of the improper amount

			 is the result of relying on information provided by that Member State regarding

			 tax rates, boundaries, or taxing jurisdiction assignments, or in the taxability

			 matrix regarding terms defined by the Agreement in the Library of

			 Definitions.

				(13)Audit procedures

			 for sellers, including an option under which a seller not qualifying for the

			 small business exception in section 4(d) may request, by notifying the

			 Governing Board, to be subject to a single audit on behalf of all Member States

			 for sales and use taxes (other than use taxes on goods and services purchased

			 for the consumption of the seller). The Governing Board, in its discretion,

			 shall authorize such a single audit.

				(14)As of the day

			 that authority to require collection commences under section 4, each Member

			 State shall provide reasonable compensation for expenses incurred by a seller

			 directly in administering, collecting, and remitting sales and use taxes (other

			 than use taxes on goods and services purchased for the consumption of the

			 seller) to that Member State. Such compensation may vary in each Member State

			 depending on the complexity of the sales and use tax laws in that Member State

			 and may vary by the characteristics of sellers in order to reflect differences

			 in collection costs. Such compensation may be provided to a seller or a third

			 party service provider whom a seller has contracted with to perform all the

			 sales and use tax responsibilities of a seller.

				(15)Appropriate

			 protections for consumer privacy.

				(16)Governance

			 procedures and mechanisms to ensure timely, consistent, and uniform

			 implementation and adherence to the principles of the streamlined system and

			 the terms of the Agreement.

				(17)Each Member

			 State shall apply the simplification requirements of the Agreement to taxes on

			 telecommunications services, except as provided herein. This requirement is

			 applicable to Member States as of July 1, 2008, except that sales and use taxes

			 on telecommunications services shall be subject to the Agreement and the

			 authority granted to the Member States when the requirements of section 4(a)

			 are met. On or after July 1, 2008, for those Member States which meet the

			 requirements of this paragraph, the authority granted such Member States under

			 section 4 may be exercised by such Member States, pursuant to the terms of

			 section 4 and section 5, with respect to taxes on telecommunications services

			 other than sales and use taxes on such services. The following are exceptions

			 to the requirement established under this paragraph:

					(A)The requirement

			 for one uniform return shall not apply, provided, however, there shall be one

			 uniform return for each type of tax on telecommunications services within a

			 State.

					(B)The requirements

			 for rate simplification are modified to require that each taxing jurisdiction

			 shall have only one rate for each type of tax on telecommunications

			 services.

					(C)The requirements

			 for tax base uniformity in section 302 of the Agreement shall apply to each

			 type of tax on telecommunications services within a State, but shall not be

			 construed to require that the tax base for different types of taxes on

			 telecommunications services must be identical to the tax base for sales and use

			 taxes imposed on telecommunications services.

					(18)Uniform rules

			 and procedures for sales tax holidays.

				(19)Uniform rules

			 and procedures to address refunds and credits for sales taxes relating to

			 customer returns, restocking fees, discounts and coupons, and rules to address

			 allocations of shipping and handling and discounts applied to multiple item and

			 multiple seller orders.

				(b)Requirement to

			 provide simplified tax systems

				(1)In

			 generalThe requirements of this section are intended to ensure

			 that each Member State provides and maintains the necessary simplifications to

			 its sales and use tax system to warrant the collection authority granted to it

			 in section 4.

				(2)Reduction of

			 administrative burdensThe requirements of this section should be

			 construed—

					(A)to require each

			 Member State to substantially reduce the administrative burdens associated with

			 sales and use taxes; and

					(B)as allowing each

			 Member State to exercise flexibility in how these requirements are

			 satisfied.

					(3)ExceptionIn

			 instances where exceptions to the requirements of this section can be exercised

			 in a manner that does not materially increase the administrative burden on a

			 seller obligated to collect or pay the taxes, such exceptions are

			 permissible.

				7.Limitation

			(a)In

			 generalNothing in this Act shall be construed as—

				(1)subjecting a

			 seller to franchise taxes, income taxes, or licensing requirements of a Member

			 State or political subdivision thereof; or

				(2)affecting the

			 application of such taxes or requirements or enlarging or reducing the

			 authority of any Member State to impose such taxes or requirements.

				(b)No effect on

			 nexus, etc

				(1)In

			 generalNo obligation imposed by virtue of the authority granted

			 by section 4 shall be considered in determining whether a seller has a nexus

			 with any Member State for any other tax purpose.

				(2)Permissible

			 Member State authorityExcept as provided in subsection (a), and

			 in section 4, nothing in this Act permits or prohibits a Member State

			 from—

					(A)licensing or

			 regulating any person;

					(B)requiring any

			 person to qualify to transact intrastate business;

					(C)subjecting any

			 person to State taxes not related to the sale of goods or services; or

					(D)exercising

			 authority over matters of interstate commerce.

					8.Expedited

			 judicial review

			(a)Three-Judge

			 district court hearingNotwithstanding any other provision of

			 law, any civil action challenging the constitutionality of this Act, or any

			 provision thereof, shall be heard by a district court of three judges convened

			 pursuant to the provisions of section 2284 of title 28, United States

			 Code.

			(b)Appellate

			 review

				(1)In

			 generalNotwithstanding any other provision of law, an

			 interlocutory or final judgment, decree, or order of the court of three judges

			 in an action under subsection (a) holding this Act, or any provision thereof,

			 unconstitutional shall be reviewable as a matter of right by direct appeal to

			 the Supreme Court.

				(2)30-day time

			 limitAny appeal under paragraph (1) shall be filed not more than

			 30 days after the date of entry of such judgment, decree, or order.

				9.DefinitionsFor the purposes of this Act the following

			 definitions apply:

			(1)AffiliateThe

			 term affiliate means any entity that controls, is controlled by,

			 or is under common control with a seller.

			(2)Governing

			 BoardThe term Governing Board means the governing

			 board established by the Streamlined Sales and Use Tax Agreement.

			(3)Member

			 StateThe term Member State—

				(A)means a Member

			 State as that term is used under the Streamlined Sales and Use Tax Agreement as

			 of the date of enactment of this Act; and

				(B)does not include

			 associate members under the Agreement.

				(4)NationwideThe

			 term nationwide means throughout each of the several States and

			 the District of Columbia, the Commonwealth of Puerto Rico, Guam, American

			 Samoa, the Virgin Islands, the Northern Mariana Islands, and any other

			 territory or possession of the United States.

			(5)Nondiscretionary

			 duty of the Governing BoardThe phrase nondiscretionary

			 duty of the Governing Board means any duty of the Governing Board

			 specified in the Agreement as a requirement for action by use of the term

			 shall, will, or is required

			 to.

			(6)PersonThe

			 term person means an individual, trust, estate, fiduciary,

			 partnership, corporation, or any other legal entity, and includes a State or

			 local government.

			(7)Remote

			 saleThe term remote sale refers to a sale of goods

			 or services attributed to a particular Member State with respect to which a

			 seller does not have adequate physical presence to establish nexus under the

			 law existing on the day before the date of enactment of this Act so as to allow

			 such Member State to require, without regard to the authority granted by this

			 Act, the seller to collect and remit sales or use taxes with respect to such

			 sale.

			(8)Remote

			 sellerThe term remote seller means any seller who

			 makes a remote sale.

			(9)StateThe

			 term State means any State of the United States of America and

			 includes the District of Columbia, Puerto Rico, and any other territory or

			 possession of the United States.

			(10)Streamlined

			 Sales and Use Tax AgreementThe term Streamlined Sales and

			 Use Tax Agreement (or the Agreement) means the multistate

			 agreement with that title adopted on November 12, 2002, as amended through the

			 date of enactment of this Act and unless the context otherwise indicates as

			 further amended from time to time.

			(11)Tax on

			 telecommunications servicesThe term tax on

			 telecommunications services or taxes on telecommunication

			 services shall encompass the same taxes, charges, or fees as are

			 included in section 116 of title 4, United States Code, except that

			 telecommunication services shall replace mobile

			 telecommunications services whenever such term appears.

			(12)Telecommunications

			 service

				(A)In

			 generalThe term telecommunications service means

			 the electronic transmission, conveyance, or routing of voice, data, audio,

			 video, or any other information or signals to a point, or between or among

			 points.

				(B)InclusionThe

			 term telecommunication service—

					(i)includes

			 transmission services in which computer processing applications are used to act

			 on the form, code, or protocol of the content for purposes of transmission,

			 conveyance, or routing without regard to whether such services are referred to

			 as voice over Internet protocol services or are classified by the Federal

			 Communications Commission as enhanced or value added services; and

					(ii)does not include

			 the data processing and information services that allow data to be generated,

			 acquired, stored, processed, or retrieved and delivered by an electronic

			 transmission to a purchaser where the primary purpose of such purchaser for the

			 underlying transaction is the processed data or information.

					10.Sense of the

			 Congress on digital goods and servicesIt is the sense of the Congress that each

			 State that is a party to the Agreement should work with other States that are

			 also party to the Agreement to prevent double taxation in situations where a

			 foreign country has imposed a transaction tax on a digital good or

			 service.

		

